Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered February 16, 1983, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is held in abeyance, Elaine D. McKnight is relieved as attorney for the defendant, the brief filed by her is deemed stricken, Samuel Bernstein, of 616 East 18th Street, Brooklyn, N.Y., 11226, is hereby substituted as the defendant’s counsel and is directed to serve and file a brief in accordance herewith on or before December 2, 1987, and the respondent shall serve and file a supplemental brief on or before December 16, 1987.
While the defendant apparently wished to challenge the denial of a suppression motion without a hearing, assigned counsel submitted a brief on behalf of the defendant in which she stated that the only meritorious issue was the insufficiency of the defendant’s plea allocution and that no other meritorious issues could be raised on the appeal. As the Court of Appeals noted in its recent decision in People v Vasquez (70 NY2d 1, 4, rearg denied 70 NY2d 748), counsel thereby disparaged a claim that her client wanted addressed and "for all practical purposes, precluded [her] client [if he was so advised] from presenting [it] effectively in a pro se brief’. Accordingly, new counsel must be assigned and consideration of the appeal *873deferred until the filing of further briefs (see, People v Jimenez, 133 AD2d 350). Mangano, J. P., Brown, Lawrence, Weinstein and Kunzeman, JJ., concur.